                                                                                                           FILED
                                                                                                  2020 Feb-18 AM 10:54
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    EASTERN DIVISION

 JUSTIN W. WARD,                                   )
                                                   )
           Petitioner,                             )
                                                   )
 v.                                                )    Case No.: 1:19-cv-02019-LSC-JHE
                                                   )
 JIMMY KILGORE,                                    )
                                                   )
           Respondent.                             )

                                  MEMORANDUM OPINION

       On January 22, 2020, the magistrate judge entered a Report and Recommendation, (doc.

3), recommending that the petition for writ of habeas corpus be dismissed without prejudice due

to the petitioner’s failure to prosecute. No objections have been filed. 1 The court has considered

the entire file in this action, together with the report and recommendation, and has reached an

independent conclusion that the report and recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED. A separate Order will be entered.




       1
          The report and recommendation was returned to the court marked undeliverable. (Doc.
4). However, the notice of deficient pleading informing the petitioner of his obligation to pay the
filing fee for this action or move for leave to proceed in forma pauperis, (doc. 2), was not returned
to the court. That notice clearly states that “If Petitioner fails to correct the deficient pleading in
compliance with this notice within thirty (30) days from the entry date of this notice, the court will
dismiss this case for want of prosecution. Fed. R. Civ. P. 41(b).” (Doc. 2). Accordingly, even if
the petitioner did not receive the report and recommendation, he was nevertheless on notice that
his failure to comply with the notice of deficient pleading would result in the dismissal of his
petition.
DONE and ORDERED on February 18, 2020.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                             2
